08/26/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs June 28, 2022

             STATE OF TENNESSEE v. TIMOTHY M. DAWSON

                Appeal from the Criminal Court for McMinn County
                    No. 17-CR-297     Sandra Donaghy, Judge
                     ___________________________________

                           No. E2021-00912-CCA-R3-CD
                       ___________________________________

The Defendant-Appellant, Timothy M. Dawson, was convicted by a McMinn County
Criminal Court jury of theft of property of more than $2,500 but less than $10,000, a Class
D felony. See Tenn. Code Ann. §§ 39-14-103; 39-14-105(a)(3). During a consolidated
sentencing hearing on the Defendant’s convictions from three separate trials, the trial court
sentenced the Defendant as a career offender to 12 years’ incarceration, to be served
consecutively to the sentences from his other two convictions. On appeal, the Defendant
contends that 1) the evidence was insufficient to establish the value of the stolen property;
and 2) the trial court erred in denying the Defendant’s motion of acquittal, or in the
alternative, erred in denying his motion for new trial. After careful review, we affirm the
judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JILL BARTEE
AYERS and JOHN W. CAMPBELL, SR., JJ., joined.

Andrew E. Bateman, Athens, Tennessee, for the Appellant, Timothy Michael Dawson.

Herbert H. Slatery III, Attorney General and Reporter; Hannah-Catherine Lackey,
Assistant Attorney General; Stephen D. Crump, District Attorney General; and Matthew
Dunn and Heather Miller, Assistant District Attorneys General, for the Appellee, State of
Tennessee.

                                        OPINION

       The instant case, 17-CR-297 (“Case 297”), stems from the theft of a large air
conditioning unit that was attached to a house. The Defendant also had two other trials for
case numbers 17-CR-2951 (“Case 295”) and 17-CR-2962 (“Case 296”) during the same
week as the trial for the instant case. The Defendant was convicted of simple possession
of methamphetamine in Case 295 and theft of property of more than $1,000 but less than
$2,500 in Case 296. The trial court held a consolidated sentencing hearing for all three
cases on December 17, 2018.

        At the September 13, 2018 trial3 for the instant case, Claudia Bruce testified that she
filed a police report on April 1, 2017, after noticing that the external air conditioning unit
attached to the house she was selling had been stolen. She noticed that the “big” unit was
missing when she arrived at the house for a showing. Bruce explained that she and her
husband, Michael Bruce, lived in the house for 15 years before deciding to sell it, and the
air conditioning unit was attached to the house when they purchased it. She denied giving
anyone consent to remove the unit from the home. The area of the house where the unit
had been attached was “very damaged” and “broken[.]” She elaborated that “[t]hey had to
redo everything” because the area was in such “bad shape.” Bruce also observed tools,
including a screwdriver, on the ground next to where the unit had been previously attached
to the house. McMinn County Sheriff’s Office (“MCSO”) officers informed Bruce and
her husband that they were “looking for someone who was stealing a few things around
the neighborhood” and that they located an air conditioning unit in a field that was “very
close” to the Bruces’ house.

       Bruce testified that the MCSO officers took her and her husband to the field, which
was “three, four minutes” from their house, to identify their air conditioning unit. She
verified that the unit in the field was the same one that had been removed from their house.
She knew it was the same unit because she had lived with it for 15 years, and it had a “gray
color tag” on top. Further, the officers allowed the Bruces to take the unit back to their
house, and she verified that it was the same “size of the opening” left by the missing unit.

        1
          This court filed its direct appeal opinion for Case 295 on June 21, 2022, affirming the Defendant’s
conviction for simple possession of methamphetamine. See State v. Timothy M. Dawson, No. E2021-
00313-CCA-R3-CD, 2022 WL 2204366, at *1 (Tenn. Crim. App. June 21, 2022).
        2
           We note that this court recently reversed and remanded the Defendant’s conviction for theft of
property in Case 296 for a new trial. See State v. Timothy Mitchell Dawson, No. E2021-00913-CCA-R3-
CD, 2022 WL 1565627, at *8 (Tenn. Crim. App. May 18, 2022).
        3
           The record reflects that the State filed a motion in limine on September 10, 2018, asking the trial
court to hold a Rule 404(b) hearing to determine whether the State could introduce evidence of Case 296
in the instant case, noting that the trial for Case 296 would be completed by trial. The motion is not
referenced again in the record on appeal, but this court’s opinion in Case 296 indicates that the trial court
disallowed the State from presenting evidence of Case 296 in the instant case after concluding that the
probative value of such evidence was outweighed by the danger of unfair prejudice. See Timothy Mitchell
Dawson, 2022 WL 1565627, at *4 n.1.
                                                    -2-
Bruce elaborated that “Mr. Ernest,” who had serviced their unit for 15 years, also verified
that the unit found in the field was the same unit that was removed from the house. She
agreed that the damage done to the unit matched the damage done to the side of her house.
The unit was unable to be reattached to the house due to the damage. Bruce replaced the
unusable air conditioning unit with a similarly-sized one, which cost the Bruces $5,000.
The Bruces replaced the unit as soon as possible in order to sell their house. Photographs
of the unit found in the field and the side of the Bruces’ house were admitted into evidence.

        On cross-examination, Bruce reiterated that the house was for sale and unoccupied
at the time the unit was stolen. She explained that either she, her husband, or the person
who took care of the yard checked the house almost every day, “[m]ost of the time.” Bruce
agreed that the yard worker was there “a day or two” before she noticed the unit missing
but apparently did not say anything to her about a missing unit. Bruce testified that the
theft could have occurred on “the 30th or the 29th,” though she did not notice it missing
until April 1. She stated that MCSO officers tested the tools recovered from her house for
fingerprints. Bruce agreed that the unit was recovered in a field on Ealion Lance’s property
and that it took “[f]our or five people” to lift the unit out of the field onto a trailer. It took
two or three people a day to install the new unit. Bruce explained that she had “Mr. Ernest”
and his team install a new unit quickly so that she could sell the house.

         MCSO Corporal Kevin Gray testified that he went to Lance’s property on April 1,
2017, to help someone “retrieve some items around back near the creek.” While driving
through the back side of the property, Corporal Gray observed a “residential central heat
and air unit” lying across a hill “out of view from the roadway.” Corporal Gray noticed
that the unit still had “parts of ductwork kind of attached to i[t] and some insulation [that]
looked like it [had] recently been taken off a residence,” which he thought was “odd[.]”
Later the same day, Corporal Gray was called to the Bruces’ house, which was “the next
county road over” from Lance’s property, for the theft of a “central heat and air unit.”
Corporal Gray called MCSO Detective Tim Carver to the crime scene. Corporal Gray
testified that the condition of the Bruces’ house indicated that the unit had been removed
quickly and “wasn’t professionally taken off.” Corporal Gray realized that the unit he saw
on Lance’s property earlier in the day matched the size and description of the unit stolen
from the Bruce house, and he relayed that information to Detective Carver. Corporal Gray
noticed tire tracks in the grass leading away from the Bruces’ house and towards Lance’s
property, rather than “back towards the main highway[.]” Detective Carver and Corporal
Gray then responded to Lance’s property, which was “less than a mile” from the Bruces’
house.

       Corporal Gray testified that when he and Detective Carver arrived at Lance’s
property, he observed that the “insulation, ductwork, and all that seemed to be similar” to
what was on the side of the Bruces’ house. He pointed out the similarities in the
                                              -3-
photographs taken of the unit in the field and the Bruces’ house. He agreed that the Bruces
confirmed that the unit in the field was the same one removed from their house. At Lance’s
property, Corporal Gray also observed an all-terrain vehicle (“ATV”) that was “shoved
back up” into a “little bit thicker wooded area” approximately 20 yards away from the unit.
Corporal Gray was unsure of the “exact acreage” of Lance’s property but stated that it was
a “pretty good-sized piece of property.” He clarified that the property contained a house
and a single-wide mobile home, and there was an access road that “went way down onto
the property and circle[d] all the way back around where the creek and open field are.”
The unit was located on top of a hill, approximately “150, 200 yards” off the main road
and “probably 50 to 75 yards from [Lance’s] house[.]” Corporal Gray identified
photographs of the ATV, which were admitted into evidence. [II, 51]. He noted that the
ATV had an “aftermarket LED[-]style spotlight on the front of it, as well as a rack system
which [wa]s probably for a gun, but there’s some type of saw that was strapped” to it. He
agreed that he had seen a photograph of the Defendant on “an ATV similar to that[.]”

       On cross-examination, Corporal Gray agreed that he responded to the Bruces’ house
on April 1 but that he was unsure when the unit was actually removed from the house. He
further agreed that the unit had been “haphazardly removed” from the house. He was
unsure whether any gas lines were “shut off” at the Bruces’ house and did not think that
they called anyone to check the gas lines. Corporal Gray reiterated that the unit he observed
on Lance’s property was 150 to 200 yards from the main road and 50 to 75 yards from the
house. He stated that it was “possible” that the house was visible from the unit, although
the “dense woods” might prevent such. He agreed that you could probably hear “cars
passing on the road” from where the unit was located on the property and could “probably”
hear “from [the] house[.]”

        Ealion Lance testified that his late wife and the Defendant’s mother were first
cousins and that he had known the Defendant “all his life.” He explained that his property
consisted of 12 acres with a creek that “runs all the way around the back side” and a road
that “runs all the way up the front side[.]” The Defendant had been to Lance’s property
“all his life” and knew “every inch of it[.]” Lance explained that his property was “50/50”
wooded area and grass. Lance testified that he saw the Defendant on his property sometime
between March 26 and March 28, 2017. The Defendant was “down by [Lance’s] house”
retrieving junk metal from a burnt camper, which Lance’s daughter had given him
permission to do. Lance saw the Defendant with a truck with a “16-, 18-foot trailer behind
it” and “an old air conditioning unit s[i]tting on” the trailer. Lance did not speak to the
Defendant at that time. Later the same day, a “bail bondsman” came to Lance’s house and
asked if he knew where the Defendant was, and Lance pointed out where the Defendant
was on the property.



                                            -4-
        Lance agreed that MCSO officers came to his property on April 1, 2017, and asked
if he knew that there was an air conditioning unit sitting in his field. Lance was unaware
that the unit was there and went with Corporal Gray and Detective Carver to look at it. He
did not see the exhaust and intake areas of the unit that was on the Defendant’s trailer
because of the way it was positioned but agreed that the part of the unit he observed on the
trailer was consistent with the unit later found in the field, though he noted that “[m]ost of
those square units [look] basically the same on one side.” Lance denied stealing the unit,
securing the unit at anyone’s request, being in the heating, ventilation, and air conditioning
(“HVAC”) business, or being asked by anyone to install a unit.

        On cross-examination, Lance clarified that there were “three or fo[u]r days at most”
between the time he observed the Defendant with the unit and the time Corporal Gray and
Detective Carver came to his property and asked about the unit. He thought that the unit
he observed on the Defendant’s trailer might have had “surface rust on it” but was not sure.
He did not “pay [] attention” to the unit on the Defendant’s trailer and only noticed that it
was a “square unit[.]” He could not say with certainty whether the unit on the Defendant’s
trailer and the unit found in his field were the same unit because he did not, and could not,
see the side of the unit on the Defendant’s trailer where the insulation would have been
visible. Lance agreed that the unit on the Defendant’s trailer looked like “an old junky
unit[.]” He explained that the unit was located 200 to 250 feet from his house, but he did
not see or hear anyone place the unit there. Lance agreed that he helped load the unit onto
a trailer after Corporal Gray and Detective Carver located it on his property and that it took
four or five people to “slid[e] it” into the trailer. He explained that he had lived on the
property for almost 55 years at the time of trial, and “[e]verybody in the whole community”
came to the “swimming hole” on his property. Lance agreed that there were people in and
out of his property “all the time” and that he had found dumped objects on his property on
at least one previous occasion.

       Lance testified that the burnt camper where the Defendant was collecting junk metal
was “[p]robably 200 feet” from his house. He elaborated that the unit was found in weeds
approximately 25 to 40 feet behind the burnt camper. Lance stated that his daughter placed
the camper on his property while he was working out of town, and when he returned home
from the trip a few days later, “the fire department was there and [the camper] had burnt
up.” The Defendant was collecting junk metal that “burnt off the camper” to sell when
Lance saw him on his property. Lance agreed that there was “a lot of mess” created by the
burnt camper and that his daughter informed him she was going to clean it up. He testified
that he did not “go down in there” to the area around the burnt camper after he saw the
Defendant there and did not see the unit there until Corporal Gray and Detective Carver
informed him of its presence on April 1, 2017. Lance testified that he had been convicted
of “sell[ing] and deliver[ing]” cocaine in 1985.

                                            -5-
        On redirect examination, Lance agreed that he gave a written statement to Detective
Carver on April 1, 2017, which he reviewed before signing. He thought the statement
would “most likely” help him recall the dates surrounding the events to which he testified.
After refreshing his recollection from his statement, Lance testified that his statement
reflected that he reported March 28, 2017, as the date he saw the Defendant on his property.
He stated that the unit was found in the field 25 to 30 feet from the burnt camper and 15 to
20 feet from where he had seen previously the Defendant with the truck, trailer, and unit.

        On recross-examination, Lance testified that March 28, 2017, was the date that
Detective Carver wrote down as the day Lance saw the Defendant with the unit on his
trailer, but he was unsure if that was the correct date because he could not actually
remember which day he saw the Defendant. He did not see the unit on his property until
April 1 and did not know what day the Defendant’s truck and trailer were removed from
the property. Lance reiterated that he was unsure if the unit was on his property after the
Defendant’s truck and trailer were removed because he never went to that part of his
property. On further redirect examination, Lance testified that the truck and trailer he saw
with the Defendant were “the one[s the Defendant had] been driving[.]”

       Mike Smith testified that he was employed by Out Quick Bond Company and agreed
he went to Lance’s property to look for the Defendant “around March 28, 2017[.]” He saw
the Defendant next to a truck that was “back off the road over a little hill[,]” approximately
a quarter-mile into the property. He was familiar with the Defendant’s appearance prior to
the encounter. The Defendant was approximately 30 yards from Smith when he first
observed him, and the Defendant “jumped on” a large ATV and “took off” upon seeing
Smith. Smith did not remember any details of the ATV’s appearance. The Defendant
drove the ATV down a “dirt road” and turned towards the fence line, where he got off the
ATV and “jumped the fence.”

        When Smith first observed the Defendant on the property, the Defendant was
standing by a pull-behind trailer with a wooden floor, which was sitting next to a pickup
truck but not attached to it. The truck, trailer, and ATV were “all bunched up together.”
He elaborated that the truck, trailer, and ATV were “[m]aybe three feet apart,” and the
Defendant was standing by the back of the truck. Smith explained that after the Defendant
fled, the two other men that were with him went to look for the Defendant in the woods,
and Smith “got up on top of an air conditioner unit that was inside the trailer.” He described
the unit as a “central outside unit” that he believed was “[f]ive- to ten-ton.” He reiterated
that the unit was sitting in the trailer, which he described as “[a]n open trailer[,]” and he
“got up on top of it so [he] could see around the area” to locate the Defendant. When
shown the photographs of the unit located in the field, Smith stated that the unit he stood
on and the unit in the field looked “similar[.]” Upon further questioning by the State, Smith
clarified that the units looked “the same to [him].” Smith explained that they looked the
                                            -6-
same because the unit he climbed on “look[ed] like it’[d] been pulled out of the wall or
something” because “the ductwork was just scattered around[,]” and he could tell it had
been “jerked out of the wall instead of eased out[.]” He identified the Defendant as the
person he saw with the truck and trailer and fleeing on the ATV at Lance’s property.

        On cross-examination, Smith agreed that the unit felt “solid” when he stood on top
of it. He observed insulation coming from the back of the unit, which had been “pushed
upon the trailer so far you couldn’t get to the front.” He did not notice if the unit was rusty.
The unit was old and not in good condition, but he believed it had been used recently due
to the insulation still being “fresh[,]” like “it had been tor[n] out of a house or ductwork or
something.” Smith testified that he had “worked in maintenance for 20 years.” He
conceded that the insulation indicated only that the unit had been connected to a house and
not necessarily that it had been used recently. He did not recall the exact date that he saw
the Defendant at Lance’s property but believed it was in March because his friend “passed
away just a little bit later in there.” He stated that his friend passed away “March the 27th
or something like that[,]” and he agreed he saw the Defendant prior to his friend’s passing.

        MCSO Detective Tim Carver testified that he responded to the Bruces’ house on
April 1, 2017, to investigate the theft of their HVAC unit. Upon arriving at the crime scene,
he observed the side of the home where the unit had been removed “in a hurry” based on
the condition of the house. Detective Carver was unable to locate any fingerprints on the
screwdriver found at the scene. He reiterated that Corporal Gray informed him that he saw
a unit on Lance’s property earlier in the day. Upon arriving at Lance’s property, Detective
Carver obtained consent to search the property from Lance, and Detective Carver and
Corporal Gray located the unit in a field. He agreed that the unit in the field “appeared to
match” the damaged area of the Bruces’ house based on the ductwork. Detective Carver
did not find anything else in the field near the unit but explained that Corporal Gray
previously located an ATV near the unit, which Detective Carver saw when it was brought
to the justice center. He agreed that he had seen photographs of the Defendant in
possession of the ATV.

       Detective Carver testified that he and Detective Greg Erps interviewed the
Defendant on April 17, 2017, at the McMinn County Sheriff’s office. Prior to speaking
with the Defendant, Detective Carver advised him of his Miranda rights, and the Defendant
acknowledged he understood those rights and signed a Miranda waiver. An audio
recording of the interview was admitted into evidence and played for the jury. In the
interview, the Defendant seemed to assert that Lance had possession of his trailer and had
placed an HVAC unit on it to install at a different residence.4 He further asserted in the

        4
          We note that parts of the interview are indiscernible, and a transcript of the interview is not
provided in the record on appeal.
                                                  -7-
interview that he had three witnesses who could prove that he did not steal the Bruces’
HVAC unit if his case went to trial. Detective Carver testified that the Defendant informed
him that he owned the ATV found near the unit.

        On cross-examination, Detective Carter testified that he had already obtained a
warrant for the Defendant’s arrest when he interviewed him on April 17, 2017. When he
interviewed the Bruces at their house on April 1, 2017, they believed the unit was stolen
on March 28, 2017. He did not interview their yard worker or neighbors or test the
recovered unit for fingerprints. Detective Carver described the unit recovered from the
field as in “fairly good shape” with “rust on the gas line.” A wrecker service responded to
Lance’s property, and four or five people helped push the Bruces’ unit up the rollback truck
so that the driver could attach chains to the unit and “hoist it up on the rollback.” Detective
Carver was unsure whether the Defendant’s truck was equipped with an “assisted loading
device[.]” The Defendant informed Detective Carver during his interview that he had a
“bad knee and he’d had some kidney stones[.]” Detective Carver testified that Lance told
him he saw the Defendant, and later Smith, at his property on March 28, 2017. He did not
interview Smith. Detective Carver agreed that he did not have photographs or video
depicting the Defendant stealing the HVAC unit or any fingerprint or DNA evidence
linking him to the unit.

       Following the close of the State’s proof, the Defendant moved for judgment of
acquittal, asserting that the State “failed to prove the elements of the indictment.” The trial
court denied the motion, reasoning that multiple witnesses testified to seeing the Defendant
with an HVAC unit on his trailer that had ductwork and insulation still attached, consistent
with the unit stolen from the Bruces’ house. The Defendant elected not to testify on his
own behalf. The jury found the Defendant guilty as charged. At the consolidated
sentencing hearing on December 17, 2018, the trial court sentenced the Defendant as a
career offender to 12 years’ incarceration, to be served consecutively to the sentences from
his other two convictions. The Defendant filed a motion for new trial on January 16, 2019,
and an amended motion for new trial on October 16, 2020, asserting that the evidence was
insufficient to establish the value of the stolen HVAC unit and that the trial court erred in
denying the Defendant’s motion for judgment of acquittal. The trial court held a hearing
on the motion on December 4, 2020, and denied the motion by written order on March 15,
2021. The same day, the trial court entered a corrected judgment reflecting that the
Defendant’s sentence in Case 297 was to run consecutively to a conviction in Loudon
County in addition to Cases 295 and 296. The Defendant filed a single notice of appeal on
March 23, 2021, appealing the judgments in Case 295, Case 296, and the instant case, Case
297. On July 7, 2021, this court directed the Defendant to respond to whether all three
cases should be consolidated for appeal. On July 19, 2021, the Defendant responded that
he objected to the consolidation of his three cases on appeal, and on August 11, 2021, this
court entered an order separating the three cases for appellate review and deeming the
                                             -8-
notice of appeal in the instant case timely filed. See Order, State v. Timothy M. Dawson,
No. E2021-00313-CCA-R3-CD (Tenn. Crim. App. Aug. 11, 2021). This case is now
properly before this court for review.

                                               ANALYSIS

       On appeal, the Defendant asserts that the evidence is insufficient to support his
conviction for theft of property over $2,500 but less than $10,000 and that the trial court
erred in denying his motion for judgment of acquittal. He further contends that the trial
court should have granted him a new trial as the thirteenth juror under Tennessee Rule of
Criminal Procedure 33(d). The State responds that “the jury had sufficient evidence to
determine that the [D]efendant stole the air conditioning unit and that the value of the unit
exceeded $2,500.”5

       “Because a verdict of guilt removes the presumption of innocence and raises a
presumption of guilt, the criminal defendant bears the burden on appeal of showing that
the evidence was legally insufficient to sustain a guilty verdict.” State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)).
“Appellate courts evaluating the sufficiency of the convicting evidence must determine
‘whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.’” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting
Jackson v. Virginia, 443 U.S. 307, 319 (1979)); see Tenn. R. App. P. 13(e). When this court
evaluates the sufficiency of the evidence on appeal, the State is entitled to the strongest
legitimate view of the evidence and all reasonable inferences that may be drawn from that
evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011) (citing State v. Majors, 318
S.W.3d 850, 857 (Tenn. 2010)).

        Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Sutton, 166 S.W.3d 686, 691
(Tenn. 2005); State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). The standard of review for
sufficiency of the evidence “‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting
Hanson, 279 S.W.3d at 275). The jury as the trier of fact must evaluate the credibility of
the witnesses, determine the weight given to witnesses’ testimony, and reconcile all
conflicts in the evidence. State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008) (citing
Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)). Moreover, the jury
determines the weight to be given to circumstantial evidence, and the inferences to be
drawn from this evidence, and the extent to which the circumstances are consistent with

       5
           As noted by the State, the jury received the proper instruction for defining “value.”
                                                    -9-
guilt and inconsistent with innocence, are questions primarily for the jury. Dorantes, 331
S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)). When considering
the sufficiency of the evidence, this court “neither re-weighs the evidence nor substitutes
its inferences for those drawn by the jury.” Wagner, 382 S.W.3d at 297 (citing State v.
Bland, 958 S.W.2d 651, 659 (Tenn. 1997)).

       “A person commits theft of property if, with intent to deprive the owner of property,
the person knowingly obtains or exercises control over the property without the owner’s
effective consent.” Tenn. Code Ann. § 39-14-103(a). Theft is a “Class D felony if the
value of the property or services obtained is two thousand five hundred dollars ($2,500) or
more but less than ten thousand dollars ($10,000)[.]” Tenn. Code Ann. § 39-14-105(a)(3).
“Value,” as relevant to the instant case, is defined as either “[t]he fair market value of the
property or service at the time of the offense[,]” or “[i]f the fair market value of the property
cannot be ascertained, the cost of replacing the property within a reasonable time after the
offense[.]” Tenn. Code Ann. § 39-11-106(39)(A)(i)-(ii). Further, Tennessee Rule of
Evidence 701(b) provides that “[a] witness may testify to the value of the witness’s own
property or services.” Tenn. R. Evid. 701(b).

        The Defendant contends that the only evidence connecting him to the theft was the
testimony from Lance and Smith stating that they each saw the Defendant in possession of
an HVAC unit. The Defendant also asserts “the HVAC unit in [the Defendant]’s
possession could not have been the HVAC unit that was the subject of the theft in this case”
because of the “timeline established by the State’s own witnesses[.]” We note that the only
unequivocal dates surrounding the theft came from the police report and Detective Carver’s
interviews. Detective Carver testified that the Bruces told him they believed the unit was
stolen March 28, 2017, and Lance later told him, which was likewise noted in Lance’s
written statement that he signed, that he saw the Defendant with an HVAC unit on his
property on March 28, 2017. Smith also testified that he saw the Defendant on Lance’s
property with an HVAC unit around March 28, 2017. With respect to the various dates,
“‘the jury bears the responsibility of evaluating the conflicting evidence and accrediting
the testimony of the most plausible witnesses.’” State v. Pope, 427 S.W.3d 363, 369 (Tenn.
2013) (quoting State v. Hornsby, 858 S.W.2d 892, 897 (Tenn. 1993)).

       Viewed in the light most favorable to the State, the evidence showed that on or
around March 28, 2017, someone removed the HVAC unit from outside of the Bruces’
house. Bruce testified that she did not give anyone permission to remove the unit from
their house. Also, on or around March 28, 2017, Lance and Smith individually saw the
Defendant with an HVAC unit on his trailer, pushed all the way to the front of the trailer
such that only one side was easily visible. Lance testified that the side he was able to see
was consistent with the unit that was later found in his field. Smith testified that he climbed
on top of the unit in the trailer after the Defendant fled on an ATV and noticed that the unit
                                              - 10 -
had insulation still attached to it, such that it appeared to have been removed from a house.
He also testified that the unit he stood on and the unit found in Lance’s field were “the
same” based on the pictures he was shown. Lance had known the Defendant his entire life,
and Smith was familiar with the Defendant before seeing him on Lance’s property. At
some point, the HVAC unit was removed from the Defendant’s trailer and placed in
Lance’s field, far enough into the property that it could not be seen from the road. Lance
denied stealing the HVAC unit or seeing when it was placed in his field. He estimated that
the unit found in the field was 25-40 feet from the burnt camper and 15-20 feet from where
had seen the Defendant’s truck and trailer.

        On April 1, 2017, Corporal Gray saw an HVAC unit sitting in Lance’s field with
insulation still attached. Later the same day, he was called to the Bruces’ house to
investigate a stolen HVAC unit. The Bruces’ description of their stolen unit matched the
unit he had observed in Lance’s field. Corporal Gray observed tire tracks at the Bruces’
house pointing towards Lance’s property instead of the main highway. He and Detective
Carver went to Lance’s property and again located the HVAC unit in the field. Lance
testified that three or four days passed between seeing the Defendant on his property and
Corporal Gray and Detective Carver asking him about the unit in the field. The Bruces
responded to Lance’s property, which was three or four minutes from their house, and
confirmed that the unit in the field was the same one that they reported stolen. Further, the
ATV found near the unit in Lance’s field was owned by the Defendant. Possession of
recently stolen property, if not satisfactorily explained, is a circumstance from which the
trier of fact may draw an inference and find that the person in possession knew that the
property had been stolen.6 James, 315 S.W.3d at 453; see also State v. Jadarius Sankevious
Foster, No. W2020-00349-CCA-R3-CD, 2021 WL 1158156, at *13 (Tenn. Crim. App.
Mar. 26, 2021). Although it was not specifically established that the Defendant actually
removed the HVAC unit from the Bruces’ house, the evidence is sufficient to establish that
the Defendant exercised control over the unit, which, inferentially, he knew to be stolen,
with the intent to deprive the Bruces of the unit. Presuming the jury afforded the State all
reasonable inferences from this evidence, we conclude the evidence was sufficient to
establish the Defendant’s conviction for theft of property.

       The Defendant also contends that Bruce’s testimony that she had to pay $5,000 to
replace the stolen HVAC unit was insufficient to establish the unit’s value. The Defendant
argues that the State should have presented proof of the unit’s fair market value instead of
relying solely on Bruce’s testimony about the cost of the replacement unit. However, in

        6
          We also note that “[g]enerally speaking, ‘a permissive inference is not a violation of due process
because the State still has the burden of persuading the jury that the suggested conclusion should be inferred
based on the predicate facts proved.’” State v. James, 315 S.W.3d 440, 450 (Tenn. 2010) (quoting Estelle
v. McGuire, 502 U.S. 62, 78-79 (1991) (O’Connor, J., concurring & dissenting)).
                                                   - 11 -
State v. Thomas Bolton, No. W2012-02000-CCA-R3-CD, 2014 WL 12653829, at *8-9
(Tenn. Crim. App. Jan. 31, 2014), this court considered and rejected a similar argument in
the context of vandalism, which utilizes the same statutory definition of “value” as theft of
property. See Tenn. Code Ann. §§ 39-11-106(39)(A)(i)-(ii); 39-14-408(c)(1)(A). The
Bolton court noted that “[a]lthough the statute defining value is written in the disjunctive,”
this court has “approved the use of replacement or repair costs to determine value when
the fair market value has not been addressed and could feasibly have been determined.”
Thomas Bolton, 2014 WL 12653829, at *9 (citations omitted); see, e.g., State v. Kenneth
Edward Watts, No. E2010-00553-CCA-R3-CD, 2011 WL 5517000, at *3 (Tenn. Crim.
App. Nov. 8, 2011) (affirming defendant’s convictions for vandalism and theft of property
where property owner testified to cost of replacing, among other things, two stolen HVAC
units, without mention of fair market value). Here, Bruce testified that the cost to replace
the stolen HVAC unit, which she noted was 15 years old, with one of a similar size was
$5,000. Despite the Defendant’s assertion, Bruce also testified that she tried to reattach
the stolen unit to her house, but it was impossible to reattach because of the damage caused
when it was removed. Further, the damage was such that “they had to redo everything”
when installing the new unit.

       The Defendant cites State v. Larry Malone, AKA Larry Silas, No. W2010-0152-
CCA-R3-CD, 2016 WL 7664767, at *4 (Tenn. Crim. App. May 5, 2016), to encourage this
court, without support, to modify the Defendant’s conviction to theft of property valued at
$1,000 or less. The Malone court’s analysis of that defendant’s theft of property conviction
is inapplicable to the instant case. In Malone, this court modified a defendant’s theft
conviction because “the State made no attempt to establish the value of the removed items.”
Id. at *4. Easily distinguishable is the instant case, in which the jury heard Bruce’s
testimony regarding the price to replace the 15-year-old unit with one of a similar size and
was properly instructed on the definition of “value.” However, the Malone court also
concluded that the evidence was sufficient to support the valuation for the defendant’s
vandalism conviction where the owner of the property, which, like the instant case,
consisted of HVAC units, “did not provide any information from which the fair market
value of the destroyed units could be determined” but “stated that his insurance company
paid him $61,000, which he used to replace and install new units.” Id. From the evidence,
a rational jury could conclude that the value of the stolen property was at least $2,500 but
less than $10,000. Viewed in the light most favorable to the State, a rational trier of fact
could conclude that the Defendant committed theft of property of $2,500 but less than
$10,000. The Defendant is not entitled to relief.

      The Defendant also argues that the trial court erred in failing to grant his motion for
judgment of acquittal. However, “[t]he standard by which the trial court determines a
motion for judgment of acquittal at the end of all the proof is, in essence, the same standard
which applies on appeal in determining the sufficiency of the evidence after a conviction.”
                                            - 12 -
State v. Thompson, 88 S.W.3d 611, 614-15 (Tenn. Crim. App. 2000); State v. Ball, 973
S.W.2d 288, 292 (Tenn. Crim. App. 1998); see also State v. Blanton, 926 S.W.2d 953, 957-
58 (Tenn. Crim. App. 1996). Because a motion for judgment of acquittal is a question of
law, the trial court is permitted only to review the legal sufficiency of the evidence rather
than the weight of the evidence. State v. Adams, 916 S.W.2d 471, 473 (Tenn. Crim. App.
1995) (citing State v. Hall, 656 S.W.2d 60, 61 (Tenn. Crim. App. 1983)). Because we have
already determined that the evidence was sufficient to support his conviction, the
Defendant is not entitled to relief on this issue.

        The Defendant finally contends that the trial court should have granted him a new
trial as the thirteenth juror. Tennessee Rule of Criminal Procedure 33(d) states, “The trial
court may grant a new trial following a verdict of guilty if it disagrees with the jury about
the weight of the evidence.” Tenn. R. Crim. P. 33(d); see also State v. Carter, 896 S.W.2d
119, 122 (Tenn. 1995) (holding the trial court has a duty to serve as the thirteenth juror).
Only if the record contains statements by the trial judge indicating disagreement with the
jury’s verdict or evidencing the trial judge’s refusal to act as the thirteenth juror may an
appellate court reverse the trial court’s judgment. Carter, 896 S.W.2d at 122. Otherwise,
appellate review is limited to sufficiency of the evidence pursuant to Rule 13(e) of the
Rules of Appellate Procedure. State v. Burlison, 868 S.W.2d 713, 718-19 (Tenn. Crim.
App. 1993). If the reviewing court finds that the trial judge has failed to fulfill his or her
role as thirteenth juror, the reviewing court must grant a new trial. State v. Moats, 906
S.W.2d 431, 435 (Tenn. 1995). The record shows that in denying the Defendant’s motion
for new trial, the trial court explicitly found that the jury’s verdict was supported by the
weight of the evidence and noted that it had “fulfilled its role as 13th juror in this case,
ha[d] reviewed the evidence and the testimony elicited, and ha[d] upheld the verdict as
supported by facts and law.” Because we previously concluded that the evidence was
sufficient to support the conviction, the Defendant is not entitled to relief on this issue.

                                         CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.



                                              ____________________________________
                                              CAMILLE R. MCMULLEN, JUDGE




                                            - 13 -